Citation Nr: 0102050	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
lumbar spine (formerly shown as post operative HNP, L4-5), 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from January 1957 to 
January 1959.  

I have reviewed the evidence of record and find that 
additional development is necessary prior to the completion 
appellate review.  Initially, I note that the a July 1999 
operative report shows that the veteran underwent bilateral 
lumbar laminectomy, L2-3 with neuroforaminotomies at L2-3 as 
well as inspection at L1-2 and 3-4.  The veteran's most 
recent VA examination was accomplished in December 1998.  
Additional examination is necessary in order to determine the 
veteran's postsurgical status.  Moreover, any additional 
private and VA treatment records from that period may be 
pertinent in determining the current nature and extent of 
service-connected disability.  

Secondly, evidence contained in the record shows that the 
veteran began receiving social security disability benefits 
for his back condition in December 1997.  However, the record 
did not show that the veteran's records were ever obtained. 
These records may contain evidence relevant to the veteran's 
claims.  When VA is put on notice prior to the issuance of a 
final decision of the possible existence of certain records 
and their relevance, the BVA must seek to obtain those 
records.  Murincsak v. Derwinski 2 Vet. App 363, 373 (1992).  
In Hayes v. Brown, 9 Vet. App. 67, 74 (1996), the Court 
referred to obtaining these records in terms of the 
Department's "obligation to review a thorough and complete 
record", under which VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight.  

Thirdly, the RO should consider the possibility of assigning 
an extraschedular rating for the veteran's service-connected 
back disability.  

In view of the foregoing, this case is remanded to the Board 
for the following actions:

1.  The RO should take all appropriate 
action to obtain any additional reports 
of private treatment from December 1998, 
generated in connection with the 
veteran's back surgery.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

2.  The RO should obtain any available 
reports of VA treatment complied in 
connection with the veteran's service-
connected back disability from December 
1998.  All evidence obtained should be 
associated with the veteran's claims 
folder.  

3.  The RO should obtain copies of the 
Social Security Administration record 
that formed the basis of the award of 
disability benefits.  This should include 
a copy of the administrative law judge's 
decision, if possible.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

4.  The veteran should be afforded a VA 
examination in order to determine the 
current nature and severity of his 
service-connected osteoarthritis of the 
lumbar spine (formerly herniated nucleus 
pulposus).  All indicated special studies 
and tests should be accomplished.  

5.  The RO then should review the 
veteran's claim for osteoarthritis of the 
lumbar spine in light of the additional 
development.  In so doing, the RO should 
consider the veteran's entitlement to an 
extraschedular rating.  If the benefits 
sought on appeal are not granted, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



